EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 163 to Registration Statement No. 02-90946 on Form N-1A of our reports dated as indicated on the attached Schedule A, relating to the financial statements and financial highlights of the Funds listed on the attached Schedule A, certain of the Funds constituting Eaton Vance Mutual Funds Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Mutual Funds Trust, for the year ended October 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts February 24, 2011 SCHEDULE A Report Date Fund December 14, 2010 Eaton Vance U.S. Government Money Market Fund December 14, 2010 Eaton Vance International Equity Fund December 14, 2010 Eaton Vance Tax-Managed International Equity Fund December 14, 2010 Eaton Vance Tax-Managed Multi-Cap Growth Fund December 14, 2010 Eaton Vance Tax-Managed Small-Cap Value Fund December 15, 2010 Eaton Vance Tax-Managed Small-Cap Fund December 15, 2010 Eaton Vance Build America Bond Fund December 16, 2010 Eaton Vance Government Obligations Fund December 17, 2010 Eaton Vance Tax-Managed Value Fund December 17, 2010 Eaton Vance Tax-Managed Mid-Cap Core Fund December 17, 2010 Eaton Vance Tax-Managed Global Dividend Income Fund December 17, 2010 Eaton Vance Global Dividend Income Fund December 20, 2010 Eaton Vance Parametric Structured Emerging Markets Fund December 20, 2010 Eaton Vance High Income Opportunities Fund December 21, 2010 Eaton Vance Floating-Rate Fund December 21, 2010 Eaton Vance Floating-Rate Advantage Fund December 22, 2010 Eaton Vance Tax-Managed Equity Asset Allocation Fund December 22, 2010 Eaton Vance Low Duration Fund December 22, 2010 Eaton Vance Floating-Rate & High Income Fund December 23, 2010 Eaton Vance International Income Fund December 27, 2010 Eaton Vance Emerging Markets Local Income Fund December 27, 2010 Eaton Vance Global Macro Absolute Return Advantage Fund December 29, 2010 Eaton Vance Global Macro Absolute Return Fund December 29, 2010 Eaton Vance Strategic Income Fund December 29, 2010 Eaton Vance Multi-Strategy Absolute Return Fund
